El Juez PresideNte Sr. Quiñones
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por Don Tomás Morales contra nota denegatoria del. registrador de la Propiedad de esta ciudad á inscribir una escritura de ven-ta de terrenos.
Resultando: que por escritura pública otorgada en Baya-món ante el alcalde constitucional y juez cartulario del mismo, Don Alonso Dávila, en 30 de octubre de 1821, Don Manuel Díaz, regidor del ilustre ayuntamiento de aquella municipali-dad, dió en venta real á favor de Don Joaquín Morales, del mismo vecindario, una estancia de pastos, contigua al mismo pueblo de Bayamón, compuestas de 8 cuerdas de terreno, *160bajo los pantos y guardarrayas que se determinan en dicha escritura; y que presentada ésta al registro de la propiedad de esta ciudad para su inscripción, en unión de nna nota adi-cional, suscrita por el presentante de dicho documento, deter-minando la radicación y colindantes actuales del terreno, denegó el registrador la inscripción solicitada, por los funda-mentos expresados en la nota que puso al pie de dicha escri-tura la que, copiada á la letra, dice así:
“No admitida la inscripción del anterior documento por obser-varse que en el mismo no se expresa el barrio en que está situada la estancia vendida, por lo que carece de una circunstancia indispensable para dar á conocer la finca, no siendo suficiente el escrito adi-cional presentado para suplir requisito tan importante; que aunque en dicho escrito se consigna que el citado inmueble radica en el barrio del pueblo del término municipal de Bayamón, del registro no consta que entre' los barrios existentes en las inmediaciones de esa población haya barrio alguno de ese nombre, y en el caso de que en el escrito se quiere dar á entender que la finca enclava en la pobla-ción mencionada, ha debido expresarse la calle ó. calles con las cuales colinde para dejar determinada la situación de un modo preciso; que la omisión del barrio en el precedente .título y de las calles en la nota adicional, no ha permitido hacer con toda exactitud la busca de ante-cedentes para exclareeer si la finca está inscrita en todo ó en parte á favor de personas distintas de las que figuran en dicho título, y que aunque los datos suministrados son insuficientes, la busca que se ha practicado induce á creer que la finca que se trata de inscribir lo está en parte á favor de Don Francisco de Alamo y Armas, respecto á un solar de la calle de Santa Cruz, de Bayamón, que fué de Don Tomás Morales Nieves y que éste había adquirido por herencia, de Don Joaquín Morales, y en parte ó sea en cuanto á seis cuerdas de terreno en la calle dé la Palma del predicho pueblo, colindantes por la derecha, entrando con el río, por la izquierda, con la calle nueva y por el fondo, con solares del municipio, terrenos -de Don Lorenzo Muñoz, y la Carretera que conduce á Catarlo, á favor de Don Ramón Valdés y Cobián, y El Pueblo de Puerto Rico, y por último, que si la finca se encuentra en la citada población, no se expresa qué calles se encierran dentro de su perímetro, para que, como antes se ha dicho, quede determinada de un modo preciso la situación del inmueble, y se ha extendido anotación preventiva por el término legal al folio diez *161y ocho del tomo 26 de Bayamón, finca 1,456, anotación letra A.— San Juan Bautista de Puerto Rico, octubre 23 de 1906.”
Resultando: que no estando conforme con la calificación del registrador el presentante de la escritura, la dejó en poder de aquel funcionario para que la remitiese á esta Superiori-dad, á fin de obtener la resolución correspondiente, como asi lo verificó el registrador, compareciendo después el mismo, interesado ante este Tribunal Supremo, por escrito, en el que expuso las razones que estimó pertinentes á su derecho, á fin de obtener la revocación de la nota del registrador y la ins-cripción de la escritura en el registro.
Considerando: que no siendo suficientes á juicio del regis-trador, la escritura y nota adicional presentada por Don To-más Morales para determinar con toda precisión la verda-dera radicación de los terrenos; y que induciéndole á creer el examen que ha practicado de los antecedentes del registro, que dichos terrenos aparecen inscritos en parte á favor de Don Francisco de Alamo y Armas, Don Eamón Valdés y El Pueblo de Puerto Eico, en tales circunstancias no procede practicar la inscripción solicitada.
Fisto el artículo 20 de la Ley'Hipotecaria de esta Isla.
Se confirma la nota puesta por el registrador de la pro-piedad de esta'ciudad al pie de la escritura de que se trata en el presente recurso y con devolución ele los documentos presentados, remítase copia certificada de la presente resolu-ción al registrador de la propiedad para su conocimiento y demás efectos que procedan. t,

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.